Notice of defective consideration in negotiable paper purchased by the plaintiff before maturity being in issue, and both parties having testified that the plaintiff inquired of the defendant, the maker of the paper, befo: e purchasing, and the only conflict being as to the *172terms of the defendant’s response to the inquiry, and there being no other evidence on the subject of notice, the court did not err in refusing to charge, generally, that any circumstance which would place a prudent man upon his guard is sufficient notice to a purchaser, and in charging more specifically in line with the testimony, “that if the plaintiff made inquiry of the defendant and was informed that the paper was good, he would be protected in purchasing ; but that if the answer he received would put a reasonable man on further inquiry, he would not be protected.”2. The evidence was sufficient to warrant the verdict under the law.